876 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patrick JANSEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1435.
United States Court of Appeals, Sixth Circuit.
June 16, 1989.

Before ENGEL, Chief Judge and MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Patrick Jansen appeals from a summary judgment entered in the United States District Court for the Eastern District of Michigan affirming the denial of his claim for disability insurance benefits by the Secretary of Health and Human Services.


2
Jansen, who was born on January 30, 1951, has an eighth-grade education and work experience as a screen washer and screen technician assistant at a silk-screen printing company.  He has not engaged in any substantial employment since July 7, 1979, when he injured his back while working.  As more fully set out in the record and opinions below, it is evident that since that time Jansen has received fairly extensive treatment, on both an inpatient and outpatient basis, to relieve his complaints of pain and dysfunction.


3
Jansen filed the instant application for disability insurance benefits on December 2, 1985, alleging inability to work due to "ruptured hernia" and "lumbard strain."    The application indicates that Jansen had previously filed an application for disability insurance benefits which was denied on December 13, 1982.  The instant application was denied initially and upon reconsideration.  A hearing before an ALJ was held, and on November 5, 1986, the ALJ issued an unfavorable decision which ultimately became the final decision of the Secretary.  In his decision, the ALJ declined to reopen the prior application and limited his decision to consider the issue of disability between December 13, 1982 and March 31, 1984, the date on which Jansen last met the disability insured status requirements of the Social Security Act.


4
Jansen filed this action for judicial review of the Secretary's decision in the district court.  The matter was referred to a United States Magistrate for a report and recommendation.  The magistrate reviewed the entire record and found that substantial evidence supported the Secretary's decision and recommended that the court grant the Secretary's motion for summary judgment.  After considering the record, the magistrate's report, and the objections raised by Jansen, the district court granted the Secretary's motion.


5
On appeal, Jansen contends that the Secretary's finding that Jansen was not disabled within the meaning of the Social Security Act is not supported by substantial evidence and was reached through the application of improper legal standards.


6
Although this is a difficult case, after careful review of the entire record, we conclude that substantial evidence exists to support the Secretary's decision and that the proper legal criteria were employed.  Accordingly, the judgment of the district court is AFFIRMED.